UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E O F S P E C I A L E D U C A T I O N AND REHABILITATIVE S E R V I C E S

JUN 14 2001

Honorable Richard G. Lugar
United States Senate
Washington, DC 20510
Dear Senator Lugar:
Thank you for your letter in support of providing additional funding for the Special
Education Grants to States program.
The Special Education Grants to States program is the primary source for Federal support
to States, local educational agencies, and schools to address the needs of children with
disabilities. Since 1996, funding for that program has grown by over 170 percent, and the
Federal contribution has risen from 7 percent of the national average per pupil
expenditure (APPE) to 15 percent. Because of changes in the ways that funds are
distributed within States, this has led to an increase of almost 220 percent in the
minimum amount of Grants to States funds that must be passed through from the State
level to local educational agencies.
This Administration believes that it is important for the Federal Government to continue
to provide additional support to States and local educational agencies to serve children
with disabilities. The President's budget request for fiscal year 2002 would further
increase funding for the Grants to States program by $1 billion, by far the largest increase
ever proposed in a President's budget, to a level of $7.3 billion. This level of funding
would provide about 17 percent of APPE for 6.5 million children with disabilities.
We also believe that the President's Reading First initiative, announced as part of the
President's No Child Lett Behind proposal, will help to reduce the cost of special
education if more children receive proper reading instruction earlier. Approximately 80
percent of the 3 million children with learning disabilities served under the IDEA have
reading difficulties. Because of inadequate or inappropriate instruction in the early
grades, many of these children may have been unnecessarily referred to special
education. Others may need fewer special education services if they received early
intervention.

400 MARYLAND AVE, S W WASHINGTON, D C 20202
www ed gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation

Page 2 - Honorable Richard G. Lugar
The upcoming reauthorization of the Individuals with Disabilities Education Act will
offer an opportunity for us to review the issue of funding levels, along with other aspects
of this important legislation. We look forward to working with you on our shared goal of
providing a first-class education to all our children.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education
Programs

